Title: From Thomas Jefferson to Certain Foreign Ministers in the United States, 8 November 1793
From: Jefferson, Thomas
To: Foreign Ministers in the United States



Sir
Germantown Nov. 8. 1793.

The President of the United States thinking that before it shall be finally decided to what distance from our sea shores the territorial protection of the United States shall be exercised, it will be proper to enter
 
into friendly conferences and explanations with the powers chiefly interested in the navigation of the seas on our coasts, and relying that convenient occasions may be taken for these hereafter, finds it necessary in the mean time, to fix provisionally on some distance for the present government of these questions. You are sensible that very different opinions and claims have been heretofore advanced on this subject. The greatest distance to which any respectable assent among nations has been at any time given, has been the extent of the human sight, estimated at upwards of 20. miles, and the smallest distance I believe, claimed by any nation whatever is the utmost range of a cannon ball, usually stated at one sea league. Some intermediate distances have also been insisted on, and that of three sea-leagues has some authority in its favor. The character of our coast, remarkable in considerable parts of it for admitting no vessels of size to pass near the shores, would intitle us in reason to as broad a margin of protected navigation as any nation whatever. Reserving however the ultimate extent of this for future deliberation the President gives instructions to the officers acting under his authority to consider those heretofore given them as restrained for the present to the distance of one sea-league or three geographical miles from the sea shores. This distance can admit of no opposition as it is recognised by treaties between some of the Powers with whom we are connected in commerce and navigation, and is as little or less than is claimed by any of them on their own coasts. For the jurisdiction of the rivers and bays of the United States the laws of the several states are understood to have made provision, and they are moreover as being landlocked, within the body of the United States.
Examining by this rule the case of the British brig Fanny, taken on the 8th: of May last, it appears from the evidence that the capture was made four or five miles from the land, and consequently without the line provisionally adopted by the President as beforementioned. I have the honor to be with sentiments of respect and esteem, Sir your most obedient and most humble servant
